Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered July 26, 2005. The order granted plaintiff’s motion for leave to further amend the complaint to add claims asserting violations of the lien laws of Arizona and Michigan.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in AnCor, Inc. v BSB Bank & Trust Co. (34 AD3d 1282 [2006]). Present—Scudder, J.E, Martoche, Centra and Pine, JJ.